Citation Nr: 1012287	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to May 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 2003, the Board denied the Veteran's claim for 
service connection for a knee disorder of the right and left 
knees (diagnosed as osteoarthritis accompanied by synovial 
effusions in both knees).  The Veteran appealed the December 
2003 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an order dated March 18, 
2005, the Court vacated and remanded the Board's decision 
for compliance with its order, specifically providing the 
Veteran with a notice letter that satisfies the requirements 
of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  In turn, in October 2008, the Board 
remanded the issues currently on appeal for compliance with 
the instructions in the Court's March 2005 order.  This 
matter has returned to the Board and is again for appellate 
action.  


FINDINGS OF FACT

1.  There is medical evidence of current diagnoses of right 
knee and left knee disorders, diagnosed as osteoarthritis 
accompanied by synovial effusions and status post right 
total knee replacement with residual pain and decreased 
range of motion.

2.  There is no evidence of osteoarthritis or other joint 
problems or disorders during service, within one year of 
service, or for many years thereafter.

3.  There is probative evidence against a link between the 
Veteran's right knee and left knee disorders and his 
military service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

2.  A left knee disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of 
VCAA letters from the RO to the Veteran dated in June 2001 
and November 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini 
II, Quartuccio, supra.

Further, the November 2008 VCAA letter from the RO advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there 
is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  Here, additional 
VCAA notice was provided in November 2008, after issuance of 
the initial unfavorable AOJ decision in August 2001.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in June 
2001, followed by subsequent VCAA and Dingess notice in 
November 2008, the RO readjudicated the claim in an SSOC 
dated in June 2009.  Thus, the timing defect in the notice 
has been rectified.  In any event, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, 
the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and service 
personnel records (SPRs).  Private treatment records also 
have been associated with the claims file.  Further, the 
Veteran has submitted numerous statements in support of his 
claims.  He also has been provided a VA examination in 
connection with his claim.  Thus, there is no indication 
that any additional evidence remains outstanding.  The duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with 
the instructions from its October 2008 remand.  
Specifically, the RO was instructed to provide notice 
pursuant to the VCAA and Dingess, supra.  The Board finds 
that the RO has complied with these instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  
See also Hickson v. West, 12 Vet. App. 247, 252 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  
Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after 
discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can 
be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) 
a layperson is competent to identify the medical condition 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that, when a condition may be diagnosed 
by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran contends that his current right 
and left knee disorders resulted from a right knee abrasion 
he sustained during service.  See, e.g., attorney's letter 
dated in December 2008.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  In this regard, a VA examination in April 2009 
diagnosed status post right total knee replacement with 
residual pain and decreased range of motion and left knee 
osteroarthritis.  See VA examination report dated in April 
2009.  Private treatment records also show osteoarthritis 
accompanied by synovial effusions in both knees.  See, e.g., 
private treatment records from G.S. Ziegler, M.D., dated in 
March 2001.  Thus, there is sufficient evidence of current 
knee disorders.  Consequently, the determinative issue is 
whether the Veteran's knee disorders are somehow 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, STRs show that the Veteran fell on the flight 
line during a flight emergency in December 1971 and incurred 
abrasions to the left palm and right knee at the time.  The 
right knee abrasion was cleaned and dressed.  No X-rays were 
taken.  Subsequent STRs show no follow-up checkups or 
treatment for this injury.  There also was no documentation 
of other complaints of, or treatment for, problems with the 
knees during service.  

Post-service, VA and private treatment records show no 
diagnosis of degenerative changes in the right knee until 
July 1996, approximately 24 years after discharge from 
service.  Treatment records further indicate that the 
Veteran was diagnosed with degenerative disease in the left 
knee in August 1997, approximately 25 years after discharge 
from service.  See private treatment records from RADS dated 
in July 1996 and August 1997.  In this regard, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000).  

Furthermore, although the Veteran alleges that he has 
experienced continuous symptomatology of his knees since 
discharge from service, objective medical evidence does not 
bear out his assertions.  In this regard, the evidence of 
record show no complaints of knee pain or other problems 
until the mid-1990s.  Furthermore, despite his alleged knee 
problems, the Veteran reported that he worked as a 
maintenance worker for many years after discharge from 
service.  Thus, although he is competent to report symptoms 
since service, the Veteran's lay statements as to continuity 
of symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
any knee problems until over two decades after discharge 
from service.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
Thus, the Board finds that the Veteran's reports of 
continuing and worsening symptomatology are contrary to the 
evidence of record showing no complaints of symptomatology 
until decades after discharge from service.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).     

It follows, therefore, that the presumption of in-service 
incurrence for arthritis is inapplicable in this case.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  The Board also finds no evidence of non-chronic knee 
disorder in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current bilateral knee 
disorders and his active military service, the findings of 
the April 2009 VA examiner provide strong evidence against 
the claim.  Specifically, with regard to the right knee, the 
VA examiner noted that the Veteran's in-service right knee 
injury was an abrasion with no mention of other positive 
findings and no other subsequent complaints regarding the 
right knee.  Further, the Veteran's right knee 
osteoarthritis was initially documented in July 1996, 24 
years after his discharge from service.  Thus, the VA 
examiner concluded that the Veteran's right knee disorder is 
less likely as not related to his injury in service.  With 
regard to the left knee, the VA examiner observed that this 
knee was never injured during service; thus, the 
osteoarthritis found in the left knee is not related to 
service.  The VA examiner concluded that the disorders found 
in both knees are likely due to the aging process.  See VA 
examination report dated in April 2009.  Since there is no 
contrary medical examination of record, the Board finds that 
this report is entitled to great probative weight and 
provides negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced bilateral knee problems 
over time, he is not competent to render an opinion as to 
the medical etiology of his current bilateral knee 
disorders, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


